Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Battles (US 10,273,085) in view of Payson (US 10,613,533) and Kalouche (US Pub App 2021/0032031).

Regarding claim 1, Battles discloses an automated package delivery machine, comprising: 
a housing (Fig.12); 
one or more carousels (100); and 
one or more robotic assemblies (304); 
wherein said housing substantially encloses said one or more carousels and said one or more robotic assemblies, and substantially prevents unwanted access to an interior of said housing (Fig.12); 
wherein each of said one or more carousels comprises a plurality of storage containers (118), a drive belt (Col.6, lines 19-21) (406), a motor (Col.6, lines 19-21) (404), and one or more rails (114, Fig.9); 
configured to accept and contain one or more packages to be delivered to one or more customers (Abstract); 
wherein said one or more rails form a loop track to which said plurality of storage containers are slidably engaged (Fig.3); 
wherein said drive belt, driven by said motor, is configured to slidingly move said plurality of storage containers along said one or more rails (Col.6, lines 19-21); and 
wherein said one or more robotic assemblies are configured to remove said one or more packages (Col.9, lines 44+) and deliver said one or more packages to an interior side (Fig.12).

Battles does not further specifically disclose one or more auto-lock doors.
Payson teaches an autonomous delivery and retrieval of inventory holders at transfer locations wherein a locking mechanism 216 may be controlled by the control station 201, either through wired or wireless communication, to effect locking and unlocking of the door 275 of the storage compartment 212-5 (Col.9, lines 37+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Battles in view of Payson to use auto-lock doors in order to increase security.

Battles does not further specifically disclose wherein each of said plurality of storage containers comprises a plurality of slots.
Kalouche teaches storage systems and methods for robotic picking wherein containers may include partitions for dividing goods (Para.93 and Fig.9D-E)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Battles in view of Kalouche to have the storage containers comprise a plurality of slots in order to better organize the items for handling by the robotic assembly.

Regarding claim 2, Battles further discloses a central access display that is configured to be engaged with by said one or more customers to have said one or more packages from said automated package delivery machine delivered to said one or more users (1702 and/or 2102, Col.19, lines 57+).

Regarding claim 3, Battles further discloses said housing is configured to provide access to one or more deliver persons to load said one or more packages into said plurality of storage containers (Fig.12).

Regarding claim 4, Battles further teaches said one or more auto-lock doors are configured to unlock automatically so said one or more customers may retrieve said one or more packages from said automated package delivery machine (Payson, Col.9, lines 37+).

Regarding claim 5, Battles further discloses said automated package delivery machine is substantially a permanent installation (Col.14, lines 43+).

Regarding claim 6, Battles further discloses said automated package delivery machine is substantially a mobile installation (Fig.12).

Regarding claim 7, Battles further discloses said automated package delivery machine is in a publicly accessible location (Fig.12).

Regarding claim 8, Battles further discloses one or more roller ramps (306) that are located, respectively, between said one or more robotic assemblies and said one or more auto-lock doors, such that said one or more robotic assemblies deliver said one or more packages to said one or more roller ramps, which slidingly move said one or more packages to said interior side of said one or more auto-lock doors (Col.9, lines 44+).

Regarding claim 9, Battles further teaches said plurality of slots in each of said plurality of storage containers are formed by a slot grid (Kalouche, Fig.9D-E).

Regarding claim 10, Battles further teaches said slot grid is adjustable so that one or more larger packages may be loaded into said one or more storage container (Kalouche, Fig.9D-E).

Regarding claim 11, Battles discloses an automated package delivery machine, comprising: 
a housing (Fig.12); 
one or more carousels (100); 
one or more robotic assemblies (302); and 
a central access display (1702 and/or 2102, Col.19, lines 57+); 
wherein said housing substantially encloses said one or more carousels and said one or more robotic assemblies, and substantially prevents unwanted access to an interior of said housing (Fig.12); 
wherein each of said one or more carousels comprises a plurality of storage containers (118), a drive belt (Col.6, lines 19-21) (406), a motor (Col.6, lines 19-21) (404), and one or more rails (114, Fig.9); 
configured to accept and contain one or more packages to be delivered to one or more customers (Abstract); 
wherein said one or more rails form a loop track to which said plurality of storage containers are slidably engaged (Fig.3); 
wherein said drive belt, driven by said motor, is configured to slidingly move said plurality of storage containers along said one or more rails (Col.6, lines 19-21); 
wherein said one or more robotic assemblies are configured to remove said one or more packages from said plurality of slots and deliver said one or more packages to an interior side of (Fig.12); 
wherein said housing is configured to provide access to one or more deliver persons to load said one or more packages into said plurality of storage containers (Fig.12); and 
wherein said central access display is configured to be engaged with by said one or more customers to have said one or more packages from said automated package delivery machine delivered to said one or more users (1702 and/or 2102, Col.19, lines 57+).

Battles does not further specifically disclose one or more auto-lock doors.
Payson teaches an autonomous delivery and retrieval of inventory holders at transfer locations wherein a locking mechanism 216 may be controlled by the control station 201, either through wired or wireless communication, to effect locking and unlocking of the door 275 of the storage compartment 212-5 (Col.9, lines 37+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Battles in view of Payson to use auto-lock doors in order to increase security.

Battles does not further specifically disclose wherein each of said plurality of storage containers comprises a plurality of slots.
Kalouche teaches storage systems and methods for robotic picking wherein containers may include partitions for dividing goods (Para.93 and Fig.9D-E)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Battles in view of Kalouche to have the storage containers comprise a plurality of slots in order to better organize the items for handling by the robotic assembly.

Regarding claim 12, Battles further teaches said one or more auto- lock doors are configured to unlock automatically so said one or more customers may retrieve said one or more packages from said automated package delivery machine (Payson, Col.9, lines 37+).

Regarding claim 13, Battles further discloses said automated package delivery machine is substantially a permanent installation (Col.14, lines 43+).

Regarding claim 14, Battles further discloses said automated package delivery machine is substantially a mobile installation (Fig.12).

Regarding claim 15, Battles further discloses said automated package delivery machine is in a publicly accessible location (Fig.12).

Regarding claim 16, Battles further discloses the automated package delivery machine of Claim 11, further comprising one or more roller ramps that are located, respectively, between said one or more robotic assemblies (306) and said one or more auto-lock doors, such that said one or more robotic assemblies deliver said one or more packages to said one or more roller ramps, which slidingly move said one or more packages to said interior side of said one or more auto-lock doors (Col.9, lines 44+).

Regarding claim 17, Battles further teaches wherein said plurality of slots in each of said plurality of storage containers are formed by a slot grid (Kalouche, Fig.9D-E).

Regarding claim 18, Battles further teaches said slot grid is adjustable so that one or more larger packages may be loaded into said one or more storage container (Kalouche, Fig.9D-E).

Regarding claim 19, Battles discloses an automated package delivery machine, comprising: 
a housing (Fig.12); 
one or more carousels (100); 
one or more robotic assemblies (304); 
a central access display (1702); and 
one or more roller ramps (306); 
wherein said housing substantially encloses said one or more carousels and said one or more robotic assemblies, and substantially prevents unwanted access to an interior of said housing (Fig.12); 
wherein each of said one or more carousels comprises a plurality of storage containers (118), a drive belt (Col.6, lines 19-21) (406), a motor (Col.6, lines 19-21) (404), and one or more rails (114, Fig.9); 
configured to accept and contain one or more packages to be delivered to one or more customers (Abstract); 
wherein said one or more rails form a loop track to which said plurality of storage containers are slidably engaged (Fig.3); 
wherein said drive belt, driven by said motor, is configured to slidingly move said plurality of storage containers along said one or more rails (Col.6, lines 19-21); 
wherein said one or more roller ramps are located, respectively, between said one or more robotic assemblies and said one or more auto-lock doors (Col.9, lines 44+), such that said one or more robotic assemblies deliver said one or more packages to said one or more roller ramps, which slidingly move said one or more packages to an interior side (Fig.12); 
wherein said housing is configured to provide access to one or more deliver persons to load said one or more packages into said plurality of storage containers (Fig.12); 
wherein said central access display is configured to be engaged with by said one or more customers to have said one or more packages from said automated package delivery machine delivered to said one or more users (1702 and/or 2102, Col.19, lines 57+).

Battles does not further specifically disclose one or more auto-lock doors, wherein said one or more auto-lock doors are configured to unlock automatically so said one or more customers may retrieve said one or more packages from said automated package delivery machine.
Payson teaches an autonomous delivery and retrieval of inventory holders at transfer locations wherein a locking mechanism 216 may be controlled by the control station 201, either through wired or wireless communication, to effect locking and unlocking of the door 275 of the storage compartment 212-5 (Col.9, lines 37+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Battles in view of Payson to use auto-lock doors configured to unlock automatically so said one or more customers may retrieve said one or more packages from said automated package delivery machine in order to increase security.

Battles does not further specifically disclose wherein each of said plurality of storage containers comprises a plurality of slots.
Kalouche teaches storage systems and methods for robotic picking wherein containers may include partitions for dividing goods (Para.93 and Fig.9D-E)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Battles in view of Kalouche to have the storage containers comprise a plurality of slots in order to better organize the items for handling by the robotic assembly.

Regarding claim 20, Battles further teaches said plurality of slots in each of said plurality of storage containers are formed by a slot grid; wherein said slot grid is adjustable so that one or more larger packages may be loaded into said one or more storage container (Kalouche, Fig.9D-E).

Response to Arguments
Applicant’s arguments filed 8/23/2022 with respect to the 103 rejection of claims 1-20 have been fully considered and are not persuasive.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant states no motivation to combine has been given, see above and previous rejection for motivational statements to combine references.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652